

Exhibit 10.3




Restricted Stock Unit Grant Agreement
 
Annual Grant
 
1.  Grant of Restricted Stock Units. The Management Development and Compensation
Committee ("Committee") of the Board of Directors of General Electric Company
("Company") has granted Restricted Stock Units with Dividend Equivalents
("RSUs") to the individual named in this Grant Agreement ("Grantee"). Each RSU
entitles the Grantee to receive from the Company (i) one share of General
Electric Company common stock, par value $0.06 per share ("Common Stock") for
which the restrictions set forth in paragraph 3 lapse in accordance with their
terms, and (ii) cash payments based on dividends paid to shareholders of such
stock, each in accordance with the terms of this Grant, the GE 2007 Long Term
Incentive Plan ("Plan"), and any rules and procedures adopted by the Committee.
2.  Dividend Equivalents. Until such time as the following restrictions lapse,
or the RSUs are cancelled, whichever occurs first, the Company will pay the
Grantee a cash amount equal to the number of RSUs subject to restriction times
the per share quarterly dividend payments made to shareholders of the Company's
Common Stock, with such payments to be made reasonably promptly after the
payment date of each quarterly dividend.
3.  Restrictions. Restrictions on the number of RSUs specified in this Grant
Agreement will lapse on the designated Restriction Lapse Dates only if the
Grantee has been continuously employed by the Company or one of its affiliates
to such dates. RSUs shall be immediately cancelled upon termination of
employment, except as follows:
a. Employment Termination Due to Death. If the Grantee's service with the
Company or any of its affiliates terminates as a result of the Grantee's death,
then restrictions on all RSUs shall immediately lapse.
b. Employment Termination Due to Transfer of Business to Successor Employer. If
the Grantee's service with the Company or any of its affiliates terminates as a
result of employment by a successor employer to which the Company has
transferred a business operation, then restrictions on all RSUs shall
immediately lapse.
c. Employment Termination More Than One Year After Grant Date. If, on or after
the first anniversary of the Grant Date, the Grantee's service with the Company
or any of its affiliates terminates as a result of any of the reasons set forth
below, each as defined below or determined in accordance with rules adopted by
the Committee, then restrictions on RSUs shall automatically lapse or the RSUs
shall be cancelled as provided below:
 (i) Termination for Retirement or Total Disability. Restrictions on all RSUs
shall immediately lapse if (a) the Grantee is a participant in the U.S. GE
Pension Plan and Grantee's service with the Company or any of its affiliates
terminates as a result of retirement under the U.S. GE Pension Plan, or (b) the
Grantee is not a participant in the U.S. GE Pension Plan and Grantee's service
with the Company or any of its affiliates terminates as a result of retirement
under another retirement plan or program of the Company or any of its affiliates
on or after Grantee has attained age 60 and accumulated 5 or more years of
combined service with the Company and any of its affiliates, or (c) the
Grantee's service with the Company or any of its affiliates terminates as a
result of a total disability, i.e., the inability to perform any job for which
the Grantee is reasonably suited by means of education, training or experience.
 (ii) Termination for Layoff or Plant Closing. If the Grantee's service with the
Company or any of its affiliates terminates as a result of a layoff or plant
closing, each as defined in the Company's U.S. Layoff Benefit Plan, then
restrictions on RSUs scheduled to lapse on the first Restriction Lapse Date
shall immediately lapse, and the remaining RSUs covered by this Grant shall be
immediately cancelled.
d. Affiliate. For purposes of this Grant, "affiliate" shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee. Transfer of
employment among the Company and any of its affiliates is not a termination of
service for purposes of this Grant.
4.  Alteration/Termination The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate any RSUs
without the consent of the Grantee. Also, the RSUs shall be null and void to the
extent the grant of RSUs or the lapse of restrictions thereon is prohibited
under the laws of the country of residence of the Grantee. Any RSUs for which
the restrictions do not lapse in accordance with the terms in paragraph 3 above
shall be cancelled.
5.  Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.
6.  Entire Agreement. This Grant, the Plan, and the rules and procedures adopted
by the Committee contain all of the provisions applicable to the RSUs and no
other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
Officer of the Company and delivered to the Grantee.
 
This document constitutes part of a prospectus covering securities that have
been registered
under the Securities Act of 1933, as amended.


